Citation Nr: 1310787	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-23 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for PTSD and assigned an initial 30 percent disability evaluation. 

The Veteran testified before the undersigned Veterans Law Judge at a July 2011 videoconference hearing, and a transcript of this hearing is of record.

Since this case was certified for appeal to the Board, the Veteran submitted additional evidence, including VA outpatient treatment records from January 2009 through June 2011, treatment records from the Vet Center, and notice of an award from the Social Security Administration (SSA); however, he has waived RO review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an initial disability evaluation in excess of 30 percent for his PTSD.

The Veteran was last afforded a VA examination of his PTSD in April 2009.  He testified at his July 2011 videoconference hearing that since that time, his condition has worsened and he was forced to sell his business and is now unemployed.  He also pointed out inaccuracies in the April 2009 VA examination, specifically, the statement by the VA examiner that the Veteran's spouse suffers from dementia and the Veteran must stay home to care for her.  The Veteran testified that in fact his spouse suffers from bipolar disorder and is able to care for herself.  

VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Furthermore, where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Here, the Board finds that there is evidence that the Veteran's disability has worsened since his last VA examination, and on remand, he should be scheduled for a new VA examination to determine the current severity of his PTSD.  

Additionally, the Veteran has submitted evidence that in January 2010, he began receiving disability benefits from the Social Security Administration (SSA).  No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992)( medical records upon which an award of Social Security disability benefits have been predicated are relevant to VA claims).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1. Associate any available VA treatment records from the VA Medical Center (VAMC) in Oklahoma City after June 2011 with the Veteran's claims file.  

2. Attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  If no SSA records are available, a formal finding of such should be placed of record.

3. Once this is done, the RO should schedule the Veteran for a VA examination of his PTSD.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

